Title: To Alexander Hamilton from James Miller, 17 December 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philadelphia, December 17, 1799
          
          I inclose you copy of Letter I wrote Colo Parker 20th. ulto by which you will observed that immediate steps were taken by me to put him in possesion of funds to Pay for the Land. having never recd any answer from him has been the sole obstacle reason that the money has not gone on—I will thank you to inform me what the date of the last Letter you have from him is—If I do not hear from him by the Post that arrives from the Southward to morrow morning I will send on one of the Clerk of the Office with it & get a Voucher direct from the Person who sold the Land to Colo Parker
          I am Sir Your Hle
          
            Jas Miller
            Agt Qr Mr Gl
          
          
            Philada Decr 17—1799
          
        